DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.
 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 24-27, 29-44, 54-68, 70-73, 85-103, 105, 114-117, 119-134, 144-158, 160-163, 175-193 and 195 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phan (U.S. Patent No. US 7,215,347 B2).

As to claim 24, Phan (Figs. 1-12) teaches a display (e.g., a display 10; Figs. 2a-2b; an Organic Light Emitting Diode (OLED) display; col. 1, lines 21-22) comprising a plurality of pixels (color dots G, B and R) for displaying an image (displaying a picture; col. 4, lines 29-32), the plurality of pixels comprising: 
a plurality of first pixels (color dots G) to produce light of a first color (a green color) (Fig. 9); 
a plurality of second pixels (color dots B) to produce light of a second color (a blue color) different from the first color (the green color) (Fig. 9); and 
a plurality of third pixels (color dots R) to produce light of a third color (a red color) different from the first color (the green color) and the second color (the red color) (Fig. 9), 
wherein the plurality of pixels are organized into a plurality of first pixel rows (even rows) and a plurality of second pixel rows (odd rows) that are alternately arranged along a column direction (a vertical direction) (Fig. 9), 
wherein each of the first pixel rows (the pixel rows) consists of some of the first pixels (the color dots G) and some of the second pixels (the color dots B) that are alternately arranged along a row direction (a horizontal direction) perpendicular to the column direction (the vertical direction) (Fig. 9), and 
wherein each of the second pixel rows (the odd rows) consists of some of the first pixels (the color dots G) and some of the third pixels (the color dots R) that are alternately arranged along the row direction (the horizontal direction) (Fig. 9).

As to claim 25, Phan teaches 
wherein the first pixels (the color dots G) and the second pixels (the color dots B) are alternately arranged along the column direction (the vertical direction) in a plurality of first pixel columns (even columns) (Fig, 9), 
wherein the first pixels (the color dots G) and the third pixels (the color dots R) are alternately arranged along the column direction (the vertical direction) in a plurality of second pixel columns (odd columns) (Fig. 9), and 
wherein the first pixel columns (the even columns) and the second pixel columns (the odd columns) are alternately arranged along the row direction (the horizontal direction) (Fig. 9).

As to claim 26, Phan teaches 
wherein the first pixels (the color dots G) on the first pixel columns (the even columns) are elongated in the row direction (the horizontal direction) (Figs. 9 and 11b).

As to claim 27, Phan teaches 
wherein the first pixels (the color dots G) on the second pixel columns (the odd columns) are elongated in the column direction (the vertical direction) (Figs. 9 and 11b).

As to claim 29, Phan teaches 
wherein each of the first pixels (the color dots G) is at an intersection of one of the first pixel rows (the even rows) and one of the second pixel columns (the odd columns) only (Fig. 9), or at an intersection of one of the second pixel rows (the odd rows) and one of the first pixel columns (the even columns) only (Fig. 9).

As to claim 30, Phan teaches 
wherein centers of the first pixels (the color dots G) and second pixels (the color dots B) are aligned in the first pixel rows (the even rows) and in the first pixel columns (the even columns) (Fig. 9), and centers of the first pixels (the color dots G) and third pixels (the color dots R) are aligned in the second pixel rows (the odd rows) and in the second pixel columns (the odd rows) (Fig. 9).

As to claim 31, Phan teaches 
wherein two neighboring ones (the color dot B and the color dot G) of the pixels on one of the first pixel rows (the even rows) and two neighboring ones of the pixels (the color dot R and the color dot G) on one of the second pixel rows (the odd rows) adjacent to the one of the first pixel rows (the even rows) form a smallest virtual square (a virtual square with vertices B, G, R, and G) (Fig. 9), and 
wherein no pixels other than the two neighboring ones (the color dot B and the color dot G) of the pixels on the one of the first pixel rows (the even rows) and the two neighboring ones (the color dot R and the color dot G) of the pixels on the one of the second pixel rows (the odd rows) are in an area of the smallest virtual square (the virtual square with vertices B, G, R, and G) (Fig. 9).

As to claim 32, Phan teaches 
wherein each of the first pixel rows (the even rows) comprises a plurality of first pixel groups (groups with the color dots G and the colors dots B), each of the first pixel groups (the groups with the color dots G and the colors dot B) consisting of one of the first pixels (the color dots G) on the first pixel row (the even rows) and one of the second pixels (the color dots B) on the first pixel row (the even rows) adjacent to the one of the first pixels (the color dots G) on the first pixel row (the even rows) (Fig. 9), and 
wherein each of the second pixel rows (the odd rows) comprises a plurality of second pixel groups (groups with the color dots G and the colors dots R), each of the second pixel groups (the groups with the color dots G and the colors dot R) consisting of one of the first pixels (the color dots G) on the second pixel row (the odd rows) and one of the third pixels (the color dots R) on the second pixel row (the odd rows) adjacent to the one of the first pixels (the color dots G) on the second pixel row (the odd rows) (Fig. 9).

As to claim 33, Phan teaches 
wherein the first pixels (the color dots G) on the first pixel rows (the even rows) are elongated in the column direction (the vertical direction) (Figs. 9 and 11b).

As to claim 34, Phan teaches 
wherein the first pixels (the color dots G) on the second pixel rows (the odd rows) are elongated in the row direction (the horizontal direction) (Figs. 9 and 11b).

As to claim 35, Phan teaches 
wherein all of the pixels on the second pixel rows (the odd rows) are offset (gap exists) in their entireties in the column direction (the vertical direction) from the first pixels (the color dots G) on the first pixel rows (the even rows) (Fig. 9).

As to claim 36, Phan teaches 
wherein a shortest distance between neighboring ones of the pixels (the color dot G and the color dot B) on the first pixel rows (the even rows) is the same as a shortest distance between neighboring ones of the pixels (the color dot G and the color dot R) on the second pixel rows (the odd rows) (Fig. 9).

As to claim 37, Phan teaches 
wherein the first color is green (the color dot G), the second color is blue (the color dot B), and the third color is red (the color dot R) (Fig. 9).

As to claims 114-117 and 119-127, these claims differ from claims 24-27 and 29-37, respectively, in that claims 24-27 and 29-37 are display claims whereas claims 114-117 and 119-127 are method claims thereof.  Thus, claims 114-117 and 119-127 are analyzed as previously discussed with respect to claims 24-27 and 28-37, respectively.

As to claim 38, Phan (Figs. 1-12) teaches a pixel arrangement structure (pixels display; Figs. 9 and 11b) of a display (e.g., a display 10; Figs. 2a-2b; an Organic Light Emitting Diode (OLED) display; col. 1, lines 21-22) comprising: 
two first pixels (two color dots G; Fig. 11b), each of the two first pixels comprising a first pair of sides (a pair of long sides; Fig. 11b) that are generally parallel to each other and a second pair of sides (a pair of short sides; Fig. 11b) that are generally parallel to each other (Figs. 9 and 11b), 
wherein a first length of the first pair of sides (the pair of long sides) is different from a second length of the second pair of sides (the pair of short sides) (Fig. 11b), 
wherein the two first pixels (the color dots G) are aligned with each other along a first direction (a 45 degree direction from the horizontal line) (Figs. 9 and 11b), and 
wherein the first pairs of sides of the two first pixels (the color dots G; Fig. 11b) extend in different directions (a vertical direction and a horizontal direction) (Fig. 11b); 
two second pixels (two color dots B; Figs. 9 and 11b), each of the two second pixels comprising two pairs of sides (two pairs of vertical sides and horizontal sides) that are generally parallel to at least one of the first pair of sides (the pair of long sides) or the second pair of sides (the pair of short sides) (Figs. 9 and 11b), 
wherein the two second pixels (the two color dots B; Figs. 9 and 11b) are aligned along a second direction (a vertical direction) generally perpendicular to one (the pair of horizontal sides) of the two pairs of sides (the two pairs of vertical sides and horizontal sides) of the two second pixels (two color dots B); and 
two third pixels (the two color dots R; Figs. 9 and 11b), each of the two third pixels comprising two pairs of sides (the two pairs of vertical sides and horizontal sides) that are generally parallel to at least one of the first pair of sides (the pair of long sides) or the second pair of sides (the pair of short sides) (Figs. 9 and 11b),
wherein the two third pixels (the two color dots R; Figs. 9 and 11b) are aligned along a third direction (a horizontal direction) generally perpendicular to one (the pair of vertical sides) of the two pairs of sides (the two pairs of vertical sides and horizontal sides) of the two third pixels (the two color dots R) (Figs. 9 and 11b).

As to claim 39, Phan teaches 
wherein one of the two first pixels (the two color dots G) is smaller in size than one of the two second pixels (the two color dots B) (Figs. 9 and 11b).

As to claim 40, Phan teaches 
wherein the two first pixels (the two color dots G) are configured to produce green light (green light) (Figs. 9 and 11b).

As to claim 41, Phan teaches 
wherein the first length (the length of the long side of the color dot G) is longer than the second length (the length of the short side of the color dot G) (Fig. 11b).

As to claim 42, Phan teaches 
wherein each of the two second pixels (the color dots B) is located adjacent to one of the first pair of sides (the pair of the long sides) of one of the two first pixels (the color dots G) (Figs. 9 and 11b).

As to claim 43, Phan teaches 
wherein one of the two second pixels (the color dots B) is larger in size than one of the two third pixels (the color dots R) (Figs. 9 and 11b).

As to claim 44, Phan teaches 
wherein the two second pixels (the color dots B) are configured to produce blue light (blue light) (Figs. 9 and 11b).

As to claims 128-134, these claims differ from claims 38-44, respectively, in that claims 38-44 are pixel arrangement structure claims whereas claims 128-134 are method claims thereof.  Thus, claims 128-134 are analyzed as previously discussed with respect to claims 38-44, respectively.

As to claim 54, Phan (Figs. 1-12) teaches a pixel arrangement structure (pixels display; Figs. 9 and 11b) of a display (e.g., a display 10; Figs. 2a-2b; an Organic Light Emitting Diode (OLED) display; col. 1, lines 21-22) comprising: 
two first pixels (two color dots G), each of the two first pixels (the two color dots G) having a generally polygonal shape (square or rectangle; Figs. 9-11), wherein the two first pixels (two color dots G) are aligned with each other along a first direction (a 45 degree direction from the horizontal line) (Fig. 9), and 
wherein facing sides of the two first pixels (the two color dots G) are generally parallel to each other (Fig. 11b);
two second pixels (two color dots B; Figs. 9 and 11b), each of the two second pixels (the two color dots B) comprising a pair of sides (a pair of vertical sides) that are generally parallel to a first facing side (a left vertical (long) side) of one (an upper right dot G; Fig. 11b) of the two first pixels (the two color dots G) that faces one (the color dot B; Fig. 11b) of the two second pixels (the two color dots B) (Fig. 11b), 
wherein the two second pixels (the two color dots B) are aligned with each other along a second direction (a horizontal direction) generally perpendicular to the first facing side (the left side) of the one (the upper right dot G) of the two first pixels (the two color dot G) (Figs. 9 and 11b); and 
two third pixels (two color dots R), each of the two third pixels (the two color dots R) comprising a pair of sides (a pair of vertical sides) that are generally parallel to a second facing side (a right vertical (short) side) of the one (the lower left dot G; Fig. 11b) of the two first pixels (the two color dots G) that faces one (the color dot R; Fig. 11b) of the two third pixels (the two color dot R) (Figs. 9 and 11b), 
wherein the two third pixels (the two color dots R) are aligned with each other along a third direction (a horizontal direction) generally perpendicular to the second facing side (the right vertical (short) side) of the one of the two first pixels (the two color dots G) (Figs. 9 and 11b), and 
wherein the two first pixels (the two color dots G) have a different size from the two second pixels (the two color dots B), and the two third pixels (the two color dots R) have a different size from the two first pixels (the two color dots G) and the two second pixels (the two color dots B) (Fig. 9 and 11b).

As to claim 55, Phan teaches 
wherein the two first pixels (the two color dots G) are smaller in size than the two second pixels (the two color dots B) (Figs. 9 and 11b).

As to claim 56, Phan teaches 
wherein the two first pixels (the two color dots G) are configured to produce green light (green light) (Figs. 9 and 11b).

As to claim 57, Phan teaches 
wherein the two second pixels (the color dots B) are larger in size than the two third pixels (the color dots R) (Figs. 9 and 11b).

As to claim 58, Phan teaches 
wherein the two second pixels (the color dots B) are configured to produce blue light (blue light) (Figs. 9 and 11b).

As to claim 59, Phan teaches 
wherein the two second pixels (the color dots B) are at opposite sides (two opposite long sides) of the one (the upper right color dot G) of the two first pixels (the color dots G) along the second direction (the horizontal direction), and the two third pixels (the color dots R) are at opposite sides (two opposite short sides) of the one (the upper right color dot G) of the two first pixels (the color dots G) along the third direction (the vertical direction) crossing the second direction (the horizontal direction) (Figs.9 and 11b).

As to claim 60, Phan teaches 
wherein the two first pixels (the two color dots G) are smaller in size than the two second pixels (the two color dots B) (Fig. 11b).

As to claim 61, Phan teaches 
wherein the two first pixels (the two color dots G) are configured to produce green color light (green light) (Figs. 9 and 11b).

As to claim 62, Phan teaches 
wherein the two second pixels (the two color dots B) are larger in size than the two third pixels (the two color dots R) (Figs. 9 and 11b).

As to claim 63, Phan teaches 
wherein the two second pixels (the two color dots B) are configured to produce blue color light (blue light) (Figs. 9 and 11b).
As to claims 144-153, these claims differ from claims 54-63, respectively, in that claims 54-63 are pixel arrangement structure claims whereas claims 144-153 are method claims thereof.  Thus, claims 144-153 are analyzed as previously discussed with respect to claims 54-63, respectively.

As to claim 64, Phan (Figs. 1-12) teaches a display comprising: 
a plurality of first pixel rows (color dots G rows with 45 degree direction from the horizontal line; Fig. 9), each of the first pixel rows comprising a plurality of first pixels (color dots G) arranged along a first direction (45 degree direction from the horizontal line) (Fig. 9); and 
a plurality of second pixel rows (color dots (B;R) rows with 45 degree direction from the horizontal line; Fig. 9) alternately arranged with the first pixel rows (the color dots G rows with the 45 degree direction from the horizontal line) along a second direction (135 degree direction from the horizontal line) crossing the first direction (the 45 degree direction from the horizontal line), each of the second pixel rows (the color dots (B;R) rows with 45 degree direction from the horizontal line) comprising a plurality of second pixels (the color dots B) and a plurality of third pixels (the color dots R) that are alternately arranged along the first direction (the 45 degree direction from the horizontal line) (Fig. 9), 
wherein centers of the first pixels (the color dots G) are aligned along a corresponding one of the first pixel rows (the color dots G rows with the 45 degree direction from the horizontal line) (Fig. 9), 
wherein centers of the second pixels (the color dots B) and centers of the third pixels (the color dots R) are aligned along a corresponding one of the second pixel rows (the color dots (B;R) rows with the 45 degree direction from the horizontal line) (Fig. 9), 
wherein one of the second pixels (the color dots B) and one of the third pixels (the color dots R) adjacent to the one of the second pixels (the color dots B) in each of two adjacent ones of the second pixel rows (the color dots (B;R) rows with the 45 degree direction from the horizontal line; Fig. 9) form a first virtual quadrangle (a first virtual quadrangle with vertices B, R, B and R) (Fig. 9), wherein a first one of the first pixels (the color dots G) is located at a center of the first virtual quadrangle (the first virtual quadrangle with vertices B, R, B and R) (Fig. 9), and 
wherein the one of the second pixels (the color dots B) of a first one (a first one) of the two adjacent ones of the second pixel rows (the color dots (B;R) rows with the 45 degree direction from the horizontal line; Fig. 9) and the one of the third pixels (the color dots R) of a second one (a second (next) one) of the two adjacent ones of the second pixel rows (the color dots (B;R) rows with the 45 degree direction from the horizontal line; Fig. 9) form a side of a second virtual quadrangle (a second virtual quadrangle with vertices R, B, R, and B) (Fig. 9), wherein a second one of the first pixels (the color dots G) is located at a center of the second virtual quadrangle (the second virtual quadrangle with vertices R, B, R, and B) (Fig. 9).

As to claim 65, Phan teaches 
wherein the side (the side with vertices R and B) and two vertexes (vertices R and B) connected by the side (the side with vertices R and B) are shared by the first virtual quadrangle (the first virtual quadrangle with vertices B, R, B and R) and the second virtual quadrangle (the second virtual quadrangle with vertices R, B, R, and B) (Fig. 9).

As to claim 66, Phan teaches 
wherein the one of the second pixels (the color dots B) is at a first end (an upper end) of the side of the virtual quadrangles (the first virtual quadrangle with vertices B, R, B and R; the second virtual quadrangle with vertices R, B, R, and B), and the one of the third pixels (the color dots R) is at a second end (a lower end) of the side of the virtual quadrangles (the first virtual quadrangle with vertices B, R, B and R; the second virtual quadrangle with vertices R, B, R, and B) (Fig. 9).

As to claim 67, Phan teaches 
wherein the first one of the first pixels (the color dots G) located at the center of the first virtual quadrangle (the first virtual quadrangle with vertices B, R, B and R) and the second one of the first pixels (the color dots G) located at the center of the second virtual quadrangle (the second virtual quadrangle with vertices R, B, R, and B) have a symmetrical relationship with respect to the side (the side with vertices R and B) of the virtual quadrangles (the first virtual quadrangle with vertices B, R, B and R; the second virtual quadrangle with vertices R, B, R, and B) (Figs. 9 and 11a-11b).

As to claim 68, Phan teaches 
wherein the first one of the first pixels (the color dots G) located at the center of the first virtual quadrangle (the first virtual quadrangle with vertices B, R, B and R) is elongated in a different direction (Fig. 11b) from the second one of the first pixels (the color dots G) located at the center of the second virtual quadrangle (the second virtual quadrangle with vertices R, B, R, and B) (Figs. 9 and 11b).

As to claim 70, Phan teaches 
wherein the centers of the second pixels (the color dots B) and the third pixels (the color dots B) that form the first virtual quadrangle (the first virtual quadrangle with vertices B, R, B and R) are located at respective vertexes of the first virtual quadrangle (the first virtual quadrangle with vertices B, R, B and R) (Fig. 9), and 
wherein the first virtual quadrangle (the first virtual quadrangle with vertices B, R, B and R) has a square shape (a square shape) (Figs. 9 and 11a).

As to claim 71, Phan teaches 
wherein the second pixels (the color dots B) and the third pixels (the color dots R) located at respective vertexes of the first virtual quadrangle (the first virtual quadrangle with vertices B, R, B and R) have different sizes (Figs. 9 and 11b).

As to claim 72, Phan teaches 
wherein the first pixels (the color dots G) are configured to produce green color light (green light) (Fig. 9).

As to claim 73, Phan teaches 
wherein the first one of the first pixels (the color dots G) located at the center of the first virtual quadrangle (the first virtual quadrangle with vertices B, R, B and R) has a generally same shape (rectangular shape; Fig. 11b) as the second one of the first pixels (the color dots G) located at the center of the second virtual quadrangle (the second virtual quadrangle with vertices R, B, R, and B).

As to claims 154-158 and 160-163, these claims differ from claims 64-68 and 70-73, respectively, in that claims 64-68 and 70-73 are display claims whereas claims 154-158 and 160-163 are method claims thereof.  Thus, claims 154-158 and 160-163 are analyzed as previously discussed with respect to claims 64-68 and 70-73, respectively.

As to claim 85, Phan (Figs. 1-12) teaches a pixel arrangement structure (Fig. 9) comprising 
a plurality of pixels (color dots G, B and R) for displaying an image (displaying a picture; col. 4, lines 29-32) on a display (e.g., a display 10; Figs. 2a-2b; an Organic Light Emitting Diode (OLED) display; col. 1, lines 21-22), the plurality of pixels (the color dots G, B and R) comprising a plurality of first pixels (color dots G), a plurality of second pixels (color dots B), and a plurality of third pixels (color dots R) (Figs. 9 and 11a), 
wherein four of the first pixels (four color dots G surrounding the color dot B; Fig. 11a) form a first virtual square and are located at vertexes, respectively, of the first virtual square, and one (the color dot B; Fig. 11a) of the second pixels is located at a center of the first virtual square (four color dots G surrounding the color dot B; Fig. 11a) (Figs. 9 and 11a), 
wherein four of the first pixels (four color dots G surrounding the color dot R (located in 45 degree direction (upper, right direction)); Fig. 11a) form a second virtual square and are located at vertexes, respectively, of the second virtual square, and one of the third pixels (the color dots R) is located at a center of the second virtual square (Figs. 9 and 11a),
wherein the first virtual square and the second virtual square are adjacent to one another along a first direction (a 45 degree direction from the horizontal line) (Figs. 9 and 11a), and 
wherein the first virtual square and the second virtual square share two common vertexes (two vertexes, i.e., color dots G, at right side and the upper side of the color dot B) at which two of the first pixels (the color dots G) are located (Figs. 9 and 11a).

As to claim 86, Phan teaches 
wherein the first virtual square and the second virtual square (the virtual square consisting of four color dots G surrounding the color dot R (located in 45 degree direction (upper/lower, left/right direction)); Fig. 11a) are alternately arranged along a second direction (a 135 degree direction from the horizontal line) perpendicular to the first direction (the 45 degree direction from the horizontal line) (Figs. 9 and 11a), and 
wherein the first virtual square and the second virtual square adjacent to the first virtual square along the second direction (a 135 degree direction from the horizontal line) share common vertexes (e.g., two vertexes, i.e., color dots G, at left side and the upper side of the color dot B) at which the first pixels (the color dots G) are located (Figs. 9 and 11a).

As to claim 87, Phan teaches 
wherein the four of the first pixels (four color dots G surrounding the color dot B; Fig. 11a) that are located at the vertexes of the first virtual square comprise at least two sides (a pair of horizontal sides/a pair of vertical sides) that are generally parallel to a side (a horizontal side/a vertical side) of the one (the color dot B; Fig. 11a) of the second pixels that is located at the center of the first virtual square (Figs. 9 and 11a).

As to claim 88, Phan teaches 
wherein the four of the first pixels (the four color dots G surrounding the color dot R (located in 45 degree direction (upper, right direction)); Fig. 11a) located at the vertexes of the second virtual square comprise at least two sides (a pair of horizontal sides/a pair of vertical sides) that are parallel to a side (a horizontal side/a vertical side) of the one (the color dot R; Fig. 11a) of the third pixels located at the center of the second virtual square (Figs. 9 and 11a).

As to claim 89, Phan teaches 
wherein the second pixels (the color dots B) are configured to produce blue light (blue color) (Figs. 9 and 11a).

As to claim 90, Phan teaches 
wherein the third pixels (the color dots R) are configured to produce red light (red color) (Figs. 9 and 11a).

As to claim 91, Phan teaches 
wherein the first pixels (the color dots G) are configured to produce green light (green color) (Figs. 9 and 11a).

As to claim 92, Phan teaches 
wherein centers of one of the second pixels (the color dots B) and a neighboring one of the third pixels (the color dots R) are aligned with each other in the first direction (the 45 degree direction from the horizontal line), and centers of neighboring ones of the first pixels (the color dots G) are aligned with each other in the first direction (the 45 degree direction from the horizontal line).

As to claim 93, Phan teaches 
wherein centers of one of the second pixels (the color dots B) and a neighboring one of the third pixels (the color dots R) are aligned with each other in a second direction (a 135 degree direction from the horizontal line) perpendicular to the first direction (the 45 degree direction from the horizontal line), and centers of neighboring ones of the first pixels (the color dots G) are aligned with each other in the second direction (the 135 degree direction from the horizontal line) (Figs. 9 and 11a).

As to claim 94, Phan teaches 
wherein a center of the one of the second pixels (the color dots B) located at the center of the first virtual square and a center of a neighboring one of the third pixels (the color dots R) in a second direction (a 135 degree direction from the horizontal line) perpendicular to the first direction (the 45 degree direction from the horizontal line) are aligned with each other in the second direction (the 135 degree direction from the horizontal line) (Figs. 9 and 11a), and 
wherein two of the first pixels (the color dots G) located at opposite sides of the aligned centers (the centers at the 135 degree direction from the horizontal line) have a symmetrical relationship with respect to the aligned centers (the centers at the 135 degree direction from the horizontal line) (Figs. 9 and 11a).

As to claim 95, Phan teaches 
wherein a size of the first virtual square is the same as a size of the second virtual square (Figs. 9 and 11a).

As to claims 175-185, these claims differ from claims 85-95, respectively, in that claims 85-95 are pixel arrangement structure claims whereas claims 175-185 are method claims thereof.  Thus, claims 175-185 are analyzed as previously discussed with respect to claims 85-95, respectively.

As to claim 96, Phan (Figs. 1-12) teaches a display comprising: 
a plurality of pixels (color dots G, B and R) organized into a plurality of pixel rows comprising a plurality of first pixel rows (even rows) and a plurality of second pixel rows (odd rows) that are alternately arranged along a first direction (a vertical direction) (Figs. 9 and 11b), 
wherein each of the first pixel rows (the even rows) is configured to produce light of a first mixed color (cyan light which is mixed by the color dot B and the color dot G) when all of the pixels (the color dots B and the color dots G) arranged along a second direction (a horizontal direction) perpendicular to the first direction (the vertical direction) on the first pixel row (the even row) are concurrently driven (Figs. 6, 9 and 11b), 
wherein each of the second pixel rows (the odd rows) Is configured to produce light of a second mixed color (yellow light which is mixed by the color dot R and the color dot G) different from the first mixed color (the cyan light) when all of the pixels arranged along the second direction (the horizontal direction) on the second pixel row (the odd row) are concurrently driven (Figs. 6, 9 and 11b), 
wherein some of the pixels on the plurality of first pixel rows (the even rows) are configured to produce light having the same color (the green light) as some of the pixels on the plurality of second pixel rows (the odd rows) (Figs. 9 and 11b), 
wherein the some of the pixels (the color dots G) on the plurality of first pixel rows (the even rows) configured to produce light having the same color (the green light) as the some of the pixels (the color dots G) on the plurality of second pixel rows (the odd rows) are elongated in the first direction (the vertical direction; Fig. 11b), and the some of the pixels on the plurality of second pixel rows (the odd rows) having the same color are elongated in the second direction (the horizontal direction) (Figs. 9 and 11b), and 
wherein the pixels (the color dots G and the color dots B) on the plurality of first pixel rows (the even rows) have two different shapes (Figs. 9 and 11b), and the pixels (the color dots G and the color dots R) on the plurality of second pixel rows (the odd rows) have two different shapes (Figs. 9 and 11b), one of which is different from any of the two different shapes (Figs. 9 and 11b) of the pixels on the plurality of first pixel rows (the even rows) (Figs. 9 and 11b).

As to claim 97, Phan teaches 
wherein the pixels (the color dots G and the color dots B) on the first pixel rows (the even rows) consist of a plurality of first pixels (the color dots G) to produce light of a first color (a green color) and a plurality of second pixels (the color dots B) to produce light of a second color (a blue color) different from the first color (the green color), the plurality of first pixels (the color dots G) and the plurality of second pixels (the color dots B) on the first pixel rows (the even rows) being alternately arranged along the second direction (the horizontal direction) (Figs. 9 and 11b).

As to claim 98, Phan teaches 
wherein the pixels (the color dots G and the color dots R) on the second pixel rows (the odd rows) consist of a plurality of first pixels (the color dots G) to produce light of the first color (the green color) and a plurality of third pixels (the color dots R) to produce light of a third color (a red color) different from the first color (the green color) and the second color (the blue color), the plurality of first pixels (the color dots G) and the plurality of third pixels (the color dots R) on the second pixel rows (the odd rows) being alternately arranged along the second direction (the horizontal direction) (Figs. 9 and 11b).

As to claim 99, Phan teaches 
wherein the plurality of first pixels (the color dots G) on the first pixel (the even rows) rows are elongated in the first direction (the vertical direction) (Figs. 9 and 11b), and 
wherein the plurality of first pixels (the color dots G) on the second pixel rows (the odd rows) are elongated in the second direction (the horizontal direction) (Figs. 9 and 11b).

As to claim 100, Phan teaches 
wherein the first pixels (the color dots G) are configured to emit the light of the first color (the green color), the second pixels (the color dots B) are configured to emit the light of the second color (the blue color), and the third pixels (the color dots R) are configured to emit the light of the third color (the red color) (Figs. 9 and 11b).

As to claim 101, Phan teaches 
wherein the first pixels (the color dots G), the second pixels (the color dots B), and the third pixels (the color dots R) comprise organic light emitting elements (an Organic Light Emitting Diode (OLED) display; col. 1, lines 21-22) (Figs. 9 and 11b).

As to claim 102, Phan teaches 
wherein the first pixels (the color dots G) comprise a first organic emission layer configured to emit the light of the first color (the green color), the second pixels (the color dots B) comprise a second organic emission layer configured to emit the light of the second color (the blue color), and the third pixels (the color dots R) comprise a third organic emission layer configured to emit the light of the third color (the red color) (an Organic Light Emitting Diode (OLED) display; col. 1, lines 21-22) (Figs. 9 and 11b).

As to claim 103, Phan teaches 
wherein the first color is green (the color dot G which color is green), the second color is blue (the color dot B which color is blue), and the third color is red (the color dot R which color is red) (Figs. 9 and 11b).

As to claim 105, Phan teaches 
wherein the second pixels (the color dots B) have a shape that is different from that of the first pixels (the color dots G), and the third pixels (the color dots R) have a shape that is different from that of the first pixels (the color dots G) and the second pixels (the color dots B) (Figs. 9 and 11b).

As to claims 186-193 and 195, these claims differ from claims 96-103 and 105, respectively, in that claims 96-103 and 105 are display claims whereas claims 186-193 and 195 are method claims thereof.  Thus, claims 186-193 and 195 are analyzed as previously discussed with respect to claims 96-103 and 105, respectively.

5.	Claims 74-84 and 164-174 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inuiya (U.S. Patent No. US 6,882,364 B1)

As to claim 74, Inuiya (Figs. 59-73) teaches a pixel arrangement structure (a honeycomb arrangement; Fig. 61); comprising 
a plurality of pixels (pixels of color filters G, B and R) for displaying an image (the display 51f display a scene being picked up via the optics 51a and superimposes on the scene, e.g., information set on the camera; col. 41, lines 35-40), the plurality of pixels comprising a plurality of first pixels (pixels of color filter G), a plurality of second pixels (pixels of color filter B), and a plurality of third pixels (pixels of color filter R) (Figs. 59 and 61), 
wherein four first pixels of the plurality of first pixels (four pixels of color filter G on the third row and the fifth row) are arranged around one of the second pixels (one of pixels of color filter Bon the fourth row and the third column) (Fig. 61), 
wherein the second pixels (the pixels of color filter B) are elongated in a first direction (a horizontal direction), at least one of the second pixels (the one of pixels of color filter Bon the fourth row and the third column) comprising two sides (upper side and lower side) that are generally parallel to each other along the first direction (the horizontal direction) and four sides (two pairs of left and right sides) that connect the two sides (the upper side and the lower side) (Fig. 61), 
wherein each of the four sides (the two pairs of left and right sides) connecting the two sides (the upper side and the lower side) that are generally parallel to each other are generally parallel to a first side (a side facing the pixel of color filter B on the fourth row and the third column) of an adjacent one (a pixel of color filter G adjacent of the pixel of color filter B) of the four first pixels (the four pixels of color filter G on the third row and the fifth row) (Fig. 61), and 
wherein the third pixels (the pixel of color filter R) respectively located adjacent to the two sides (the upper side and the lower side) that are generally parallel to each other are aligned with the one of the second pixels (the pixels of color filter B) along a second direction (a vertical direction) perpendicular to the first direction (the horizontal direction) (Fig. 61).

As to claim 75, Inuiya teaches 
wherein each of the four first pixels (the four pixels of color filter G on the third row and the fifth row) comprises one of the first sides (the sides facing the pixel of color filter B on the fourth row and the third column) that is generally parallel to a corresponding one of the four sides (the two pairs of left and right sides) of the one of the second pixels (the pixel of color filter B), and a second side (an opposite side of the side facing the pixel of color filter B) generally parallel to the first side (Fig. 61).

As to claim 76, Inuiya teaches 
wherein two of the four first pixels (e.g., two pixels of color filter G on the third row and the second column and the fifth row and the fourth column) with the one (e.g., the pixel of color filter B on the fourth row and the third column) of the second pixels interposed therebetween have a symmetrical relationship with respect to a center of the one (e.g., the pixel of color filter B on the fourth row and the third column) of the second pixels (Fig. 61).

As to claim 77, Inuiya teaches 
wherein the second pixels (the pixels of color filter B) are configured to produce blue light (blue light) (Fig. 61).

As to claim 78, Inuiya teaches 
wherein the third pixels (the pixels of color filter R) are configured to produce red light (red light) (Fig. 61).

As to claim 79, Inuiya teaches 
wherein the first pixels (the pixels of color filter G) are configured to produce green light (green light) (Fig. 61).

As to claim 80, Inuiya teaches 
wherein a center of the one (the pixel of color filter B on the second row and the first column) of the second pixels, a center of one (the pixel of color filter R on the fourth row and the first column) of the third pixels, and centers of two (two pixels of color filter G on the third row and the second column and the fifth row and the second column) of the four first pixels define a first virtual quadrangle (Fig. 61), and 
wherein the two (the two pixels of color filter G on the third row and the second column and the fifth row and the second column) of the four first pixels are shared with a second virtual quadrangle (a virtual quadrangle with the two pixels of color filter G on the third row and the second column and the fifth row and the second column, the pixel of color filter B on the fourth row and the third column, and the pixel of color filter R on the second row and the third column)  adjacent to the first virtual quadrangle in the first direction (the horizontal direction) (Fig. 61).

As to claim 81, Inuiya teaches 
wherein one (pixel of color filter G on the third row and the second column) of the two of the four first pixels is shared with a third virtual quadrangle (a virtual quadrangle with the two pixels of color filter G on the third row and the second column and the first row and the second column, the pixel of color filter B on the second row and the first column, and the pixel of color filter R on the zeroth row and the first column) adjacent to the first virtual quadrangle in the second direction (the vertical direction) (Fig. 61).

As to claim 82, Inuiya teaches 
wherein some of the pixels that are aligned (45 degree or 135 degree direction from the horizontal line) with each other consist of the first pixels (the pixels of color filter R) and the second pixels (the pixels of color filter B) (Fig. 61).

As to claim 83, Inuiya teaches 
wherein two of the third pixels (the pixels of color filter R) with the one of the second pixels (the pixels of color filter B) interposed therebetween (in ever rows) have a symmetrical relationship with respect to a center of the one of the second pixels (the pixels of color filter B) (Fig. 61).

As to claim 84, Inuiya teaches 
wherein the second pixels (the pixels of color filter B) have a generally hexagonal shape (Fig. 61).

As to claims 164-174, these claims differ from claims 74-84, respectively, in that claims 74-84 are pixel arrangement structure claims whereas claims 164-174 are method claims thereof.  Thus, claims 164-174 are analyzed as previously discussed with respect to claims 74-84, respectively.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 28 and 118 are rejected under 35 U.S.C. 103 as being unpatentable over Phan in view of Kurahashi (U.S. Patent No. 4,491,863).

As to claim 28, Phan teaches the display of claim 25.
Phan does not expressly teach wherein a shortest distance between neighboring ones of the pixels on the first pixel rows is the same as a shortest distance between neighboring ones of the pixels on the first pixel columns.
Kurahashi (Fig. 4) teaches 
wherein a shortest distance between neighboring ones of the pixels on the first pixel rows (a shortest distance between the CRT element B and the CRT element G in 45 degree direction from the horizontal line) is the same as a shortest distance between neighboring ones of the pixels on the first pixel columns (a shortest distance between the CRT element B and the CRT element G in 135 degree direction from the horizontal line) (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used pixels with circle shape as taught by Kurahashi to a display of Phan because the pixels with circle shape provides visually appealing for a user.

As to claim 118, this claim differs from claim 28 in that claim 28 is a display claim whereas claim 118 is a method claim thereof.  Thus, claim 118 is analyzed as previously discussed with respect to claim 28.

8.	Claims 45 and 135 are rejected under 35 U.S.C. 103 as being unpatentable over Phan in view of Lhee (U.S. Pub. No. US 2010/0117936 A1).
.
As to claim 45, Phan teaches the pixel arrangement structure of claim 44, 
wherein each of the two first pixels (the color dots G) has a generally parallelogram shape (a rectangular shape) (Fig. 11b).
Phan does not expressly teach defined, at least in part, by a pixel definition layer.
Lhee (Figs. 1-4) teaches
defined, at least in part, by a pixel definition layer (a pixel defining area 222) (Figs. 3 and 4F).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a pixel defining area as taught by Lhee in a pixel display of Phan because a pixel defining area is patterned for exposing the first electrodes for the organic light emitting layers to be formed.

As to claim 135, this claim differs from claim 45 in that claim 45 is a pixel arrangement structure claim whereas claim 135 is a method claim thereof.  Thus, claim 135 is analyzed as previously discussed with respect to claim 45.

9.	Claims 46-52 and 136-142 are rejected under 35 U.S.C. 103 as being unpatentable over Phan in view of Takeuchi (U.S. Patent No. US 7,612,811 B2).

As to claim 46, Phan teaches the pixel arrangement structure of claim 38.
Phan does not expressly teach wherein a first distance between the two first pixels is greater than a second distance between one of the two second pixels and one of the two third pixels.
 Takeuchi (Figs. 1c and 15) teaches 
wherein a first distance (15mm) between the two first pixels the (pixels with a green color filter 108G3) is greater than a second distance (13mm) between one of the two second pixels (the pixels with a blue color filter 108B3) and one of the two third pixels (the pixels with a red color filter 108R3) (Fig. 15c) (the described sold-state imaging device and its manufacturing method can be used for whole field of the digital cameras and those manufacturing method; col. 19, lines 61-63; e.g., the solid state imaging device with the honeycomb structure; col. 13, lines 10-11; a displaying device 55, for example, a liquid crystal display, that displays an image based on the image signals and if necessary a television device 57 that displays an image based on the image signals; col. 7, lines 35-40; Fig. 1C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used smaller pixel sizes as taught by Takeuchi in a pixel display of Phan because when pixel size becomes much smaller, decrease of light concentrating efficiency can be controlled.

As to claim 47, Phan teaches 
wherein one of the two first pixels (the two color dots G) is smaller in size than one of the two second pixels (the two color dots B) (Fig. 11b).

As to claim 48, Phan teaches 
wherein the two first pixels (the two color dots G) are configured to produce green light (green light) (Figs. 9 and 11b).

As to claim 49, Phan teaches 
wherein the first length (the length of the long side of the color dots G) is longer than the second length (the length of the short side of the color dots G) (Fig. 11b).

As to claim 50, Phan teaches 
wherein each of the two second pixels (the color dots B) is located adjacent to one of the first pair of sides (the pair of the long sides) of one of the two first pixels (the color dots G) (Figs. 9 and 11b).

As to claim 51, Phan teaches 
wherein one of the two second pixels (the color dots B) is larger in size than one of the two third pixels (the color dots R) (Figs. 9 and 11b).

As to claim 52, Phan teaches 
wherein the two second pixels (the color dots B) are configured to produce blue light (blue light) (Figs. 9 and 11b).

As to claims 136-142, these claims differ from claims 46-52, respectively, in that claims 46-52 are pixel arrangement structure claims whereas claims 136-142 are method claims thereof.  Thus, claims 136-142 are analyzed as previously discussed with respect to claims 46-52, respectively.

10.	Claims 53 and 143 are rejected under 35 U.S.C. 103 as being unpatentable over Phan in view of Takeuchi as applied to claim 52, and further in view of Lhee.

As to claim 53, Phan and Takeuchi teach the pixel arrangement structure of claim 52.
Pan also teaches 
wherein each of the two first pixels (the color dots G) has a generally parallelogram shape (a rectangular shape) (Fig. 11b).
Phan and Takeuchi do not expressly teach defined, at least in part, by a pixel definition layer.
Lhee (Figs. 1-4) teaches
defined, at least in part, by a pixel definition layer (a pixel defining area 222) (Figs. 3 and 4F).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a pixel defining area as taught by Lhee in a pixel display of Phan as modified by Takeuchi because a pixel defining area is patterned for exposing the first electrodes for the organic light emitting layers to be formed.

As to claim 143, this claim differs from claim 53 in that claim 53 is a pixel arrangement structure claim whereas claim 143 is a method claim thereof.  Thus, claim 143 is analyzed as previously discussed with respect to claim 53.

11	Claims 69 and 159 are rejected under 35 U.S.C. 103 as being unpatentable over Phan in view of Miyashita (U.S. Pub No. US 2013/0002911 A1).

As to claim 69, Phan teaches the display of claim 64.
Phan does not expressly teach wherein any one side of the first virtual quadrangle is generally parallel to at least one side of the second pixels or the third pixels.
 Miyashita (Figs. 1-6) teaches 
wherein any one side (top and bottom (horizontal) side) of the first virtual quadrangle (the first virtual quadrangle with pixels B, R, B and R) is generally parallel (Fig. 4) to at least one side (top and bottom side) of the second pixels (the pixels B) the or the third pixels (the pixels R) (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a regular octagon pixel as taught by Miyashita in a pixel display of Phan because the regular octagon pixel provides efficiency for utilizing an area.

As to claim 159, this claim differs from claim 69 in that claim 69 is a display claim whereas claim 159 is a method claim thereof.  Thus, claim 159 is analyzed as previously discussed with respect to claim 69.

12.	Claims 106-111 and 196-201 are rejected under 35 U.S.C. 103 as being unpatentable over Phan in view of Inuiya.

As to claim 106, Phan (Figs. 1-12) teaches a display comprising: 
a plurality of pixels (color dots, G, B and R) organized into a plurality of pixel units, each of the pixel units consisting of two first pixels (two color dots G), one second pixel (one color dot B), and one third pixel (one color dot R) (Fig. 9), 
wherein the two first pixels (the two color dots G) are configured to produce light of a first color (a green color), the one second pixel (the one color dot B) is configured to produce light of a second color (a blue color) different from the first color (the green color), and the one third pixel (the color dot R) is configured to produce light of a third color (a red color) different from the first color (the green color) and the second color (the blue color) (Fig. 9), 
wherein the plurality of pixel units (the color dots G, B and R) are arranged along a first direction (a 45 degree direction from the horizontal line) into a plurality of pixel unit rows that are arranged along a second direction (a 135 degree direction from the horizontal line) perpendicular to the first direction (the 45 degree direction from the horizontal line), two neighboring ones of the pixel units in the first direction (the 45 degree direction from the horizontal line) being immediately adjacent each other (Fig. 9), 
wherein centers of the two first pixels (the two color dots G) in each of the plurality of pixel units on a same one of the pixel unit rows (e.g., the fourth row in the 45 degree direction from the horizontal line) are aligned with each other along the first direction (the 45 degree direction from the horizontal line), and the centers of the first pixels (the color dots G) are aligned with each other along the second direction (the 135 degree direction from the horizontal line) (Fig. 9), 
wherein centers of the one second pixel (the one color dot B) and the one third pixel (the one color dot R) on a same one of the pixel unit rows (e.g., the third row in the 45 degree direction from the horizontal line) are aligned with each other along the first direction (the 45 degree direction from the horizontal line), and the centers of the one second pixel (the one color dot B) and the one third pixel (the one color dot R) are respectively aligned with the centers of the one third pixel (the one color dot R) and the one second pixel (the one color dot B) on an immediately adjacent one of the plurality of pixel unit rows along the second direction (the 135 degree direction from the horizontal line) (Fig. 9).
Phan does not teach wherein the first pixels and the second pixels have at least one side that is generally parallel to the first direction or the second direction, and the third pixels only have sides that extend in directions crossing the first direction and the second direction.
Inuiya (Figs. 59-73) teaches 
wherein the first pixels (the pixels of color filter G) and the second pixels (the pixels of color filter B) have at least one side (upper side/lower side) that is generally parallel to the first direction (the horizontal direction) or the second direction, and the third pixels (the pixels of color filter R) only have sides (sides of the 60 degree direction from the horizontal line) that extend in directions crossing the first direction (the horizontal direction) and the second direction (the vertical direction) (Fig. 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used pixels with hexagonal shape as taught by Inuiya to a display of Phan because the pixels with hexagonal shape provides visually appealing for a user than pixels with quadrangle shape.


As to claim 107, Phan teaches 
wherein the two first pixels (the two color dots G) are elongated in different directions (vertical direction and horizontal direction) from each other (Figs. 9 and 11b).

As to claim 108, Phan teaches 
wherein the two first pixels (the two color dots G) are configured to emit the light of the first color (the green color light), the one second pixel (the one color dot B) is configured to emit the light of the second color (the blue color light), and the one third pixel (the one color dot R) is configured to emit the light of the third color (the red color light) (Figs. 9 and 11b).

As to claim 109, Phan teaches 
wherein the two first pixels (the two color dots G), the one second pixel (the one color dot B), and the one third pixel (the one color dot R) comprise organic light emitting elements (an Organic Light Emitting Diode (OLED) display; col. 1, lines 21-22) (Figs. 9 and 11b).

As to claim 110, Phan teaches the display of claim 109, 
wherein the two first pixels (the two color dots G) comprise a first organic emission layer configured to emit the light of the first color (the green color), the one second pixel (the one color dots B) comprises a second organic emission layer configured to emit the light of the second color (the blue color), and the one third pixel (the one color dots R) comprises a third organic emission layer configured to emit the light of the third color (the red color) (an Organic Light Emitting Diode (OLED) display; col. 1, lines 21-22) (Figs. 9 and 11b).

As to claim 111, Phan teaches 
wherein the first color is green (the color dot G which color is green), the second color is blue (the color dot B which color is blue), and the third color is red (the color dot R which color is red) (Figs. 9 and 11b).

As to claims 196-201, these claims differ from claims 106-111, respectively, in that claims 106-111 are display claims whereas claims 196-201 are method claims thereof.  Thus, claims 196-201 are analyzed as previously discussed with respect to claims 106-111, respectively.

Allowable Subject Matter
13.		Claims 104, 112-113, 194 and 202-203 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of references, Phan, Inuiya, Kurahashi, Lhee, Takeuchi, and Miyashita, either individually or in combination, does not teach a limitation “wherein the third pixels are larger in size than the first pixels, and the second pixels are larger in size than the third pixels” of claims 104 and 194, a limitation “wherein the one third pixel is larger in size than each of the two first pixels, and the one second pixel is larger in size than the one third pixel” of claims 112 and 202, and a limitation “wherein a number of sides of the two first pixels are different from a number of sides of the one second pixel and a number of sides of the one third pixel, and the number of sides of the one second pixel is different from the number of sides of the one third pixel” of claims 113 and 203 in combination with other limitations of the base claim and any intervening claim(s).

Conclusion

14.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi (U.S. Pub. No. US 2008/0018765 A1) is cited to teach a CMOS image sensor having a honeycomb structure in which photodiodes may have a hexagonal shape and two unit pixels may share a floating diffusion.

Inquiries 

15.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691